FILED
                            NOT FOR PUBLICATION                             JUN 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANDHIR KAUR,                                    No. 06-71334

              Petitioner,                        Agency No. A077-810-526

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted June 16, 2010
                             San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and STOTLER, Senior
District Judge.**

       Sandhir Kaur is a Sikh native and citizen of India petitioning for review of a

decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Alicemarie H. Stotler, Senior United States District
Judge for the Central District of California, sitting by designation.
Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).

      Kaur principally contends that substantial evidence does not support the IJ’s

adverse credibility finding, arguing that there are no inconsistencies or

discrepancies going to the heart of her claim. Both the BIA and the IJ alternatively

concluded, however, that even if Kaur’s testimony was credible, there had been

significant changes in country conditions that would enable her to return to India

without the likelihood of persecution or torture. See 8 C.F.R.

§§ 1208.13(b)(1)(i)(A), 1208.16(b)(1)(i)(A), and 1208.16(c)(2). That finding is

supported by substantial evidence, because this record does not compel a contrary

result. See Zehatye v. Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006). Kaur cites

only an inconclusive sentence from the Department of State Country Report

included in the record, and otherwise improperly relies on general statements in a

later Country Report not included in the record. See 8 U.S.C. § 1252(b)(4)(A)

(“[T]he court of appeals shall decide the petition only on the administrative record

on which the order of removal is based.”).

      Accordingly, the petition for review must be denied.

      DENIED.




                                           2